Citation Nr: 0704147	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-20 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than February 18, 
1992, for the establishment of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had activeservice from November 1968 to September 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD was denied by the RO in a January 1985 rating 
decision.  The veteran did not initiate an appeal.  
Therefore, the decision became final.

2.  There is no indication in the record that any service 
connection claim for PTSD, either formal or informal, was 
filed after the January 1985 rating decision and prior to 
February 18, 1992.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 18, 
1992, for the award of service connection for PTSD have not 
been met. 38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.155, 3.159, 
3.400(b)(2)(i), 3.400(q)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  The U.S. 
Court of Appeals for Veterans Claims has held that, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC.  
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).

In the present case, VCAA notice was provided prior to the 
initial adjudication of the veteran's claim.  In a May 2003 
letter, the RO informed the veteran of its duty to assist him 
in substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  Moreover, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The instant claim 
involves one of these downstream issues, particularly the 
issue of an earlier effective date.  While the May 2003 
letter did not specifically notify the veteran of the 
evidence necessary to show that an earlier effective date is 
warranted, the Board finds that this is an issue of law, not 
fact.  The outcome of the veteran's claim does not turn on 
the medical evidence but on whether the veteran submitted a 
claim prior to his February 1992 claim for service connection 
for PTSD.  Since this claim turns on a matter of law, any 
additional evidence would not alter the outcome.  Any added 
evidence could not show the RO received a claim for PTSD 
prior to February 18, 1992.  In addition, the veteran is not 
even alleging that he submitted an earlier claim.  Instead, 
his claim is based on his contention that his PTSD began in 
1985, which, as explained below, is not a legal basis for an 
earlier effective date.  Therefore, the Board finds that we 
may proceed with the veteran's claim.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Discussion and Analysis

The award of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  According to the statute and 
regulation, the effective date of an evaluation and award of 
compensation based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

The Court of Appeals for Veterans Claims has held that the 
date of the filing of a claim is controlling in effective-
date determinations.  See Lalonde v. West, 12 Vet. App. 377, 
380 (1999).  The Court also found that the effective date of 
an award of service connection is not based upon the date of 
the earliest medical evidence demonstrating entitlement, but 
on the date that the application upon which service 
connection was ultimately awarded was filed with VA.

Under 38 C.F.R. § 3.155, any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

The veteran essentially contends that his PTSD began in 1978.  
He stated in his October 2003 notice of disagreement that his 
records provided evidence that he was diagnosed with this 
disorder many times prior to 1991.  He believes his benefits 
should be paid at least back to 1983.  The veteran further 
stated in June 2004 that he was advised by VA in 1984 that 
PTSD was not a disease, so he should not file an appeal.  He 
contends that, since it was VA that made this mistake, VA 
should grant his claim retroactive to that time period.

Since the veteran's PTSD claim was granted with an effective 
date of February 18, 1992, the Board must consider whether 
any evidence of record supports a finding that the veteran's 
claim warrants an earlier effective date for service 
connection.

A March 7, 1984, claim shows the veteran applied for service 
connection on the basis of "delayed stress syndrome."  He 
indicated that it began in 1979.  This is the first 
documentation associated with the claims file showing the 
veteran claimed entitlement to service connection for any 
psychiatric disorder.

In a January 1985 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD, on the ground that VA examination showed no evidence of 
a current psychiatric diagnosis.  Notice to the veteran of 
that rating decision and determination is dated February 21, 
1985.

In May 1985, the veteran submitted a notice of disagreement 
with respect to another claim denied by the February 1985 
rating decision.  However, he did not indicate disagreement 
with the determination regarding his PTSD claim.  Therefore, 
one year following the February 1985 notice, the RO's 
decision became final.  While the veteran communicated with 
the RO several times following the February 1985 rating 
decision, none of the correspondence concerned his claim of 
entitlement to service connection for PTSD until the February 
18, 1992, claim, from which the current effective date was 
determined.  Therefore, there is no communication from the 
veteran dated prior to February 18, 1992, which can be 
interpreted as a formal or informal claim for service 
connection for PTSD.

There is no doubt, based upon the applicable laws and 
regulations, that it is the date of the claim, not the date 
of onset of an illness or disability, which is the 
determining criterion for the award of an effective date of 
service connection in this case.  The Court of Appeals for 
Veterans Claims has held that the mere presence of a 
disability does not establish intent on the part of a 
claimant to seek service connection for that disability.  See 
KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 
5 Vet. App. 33, 35 (1995).  Therefore, while the veteran 
contends that his disorder began prior to February 1992, that 
is not a basis upon which the Board may award him an earlier 
effective date for the establishment of service connection.  
In addition, while the veteran did file an earlier 
application for service-connected disability benefits, it was 
denied by the RO in January 1985, and the veteran did not 
initiate an appeal.  Because that decision became final, the 
veteran is not entitled to that earlier claim date as the 
effective date of his current compensation award.

It is regrettable that, as the veteran describes his previous 
claim, someone at VA told him PTSD was not a disease.  
However, it is a claimant's responsibility to pursue his 
claim if he considers it meritorious.  Moreover, since the 
medical evidence at the time indicated that the veteran 
manifested no psychiatric disease upon VA examination, it is 
understandable that the claim was denied.

In the instant case, the award of service connection for PTSD 
was granted effective from February 18, 1992, the date of the 
veteran's application to reopen his claim.  That is the 
earliest possible effective date based upon the facts of the 
case and the applicable law and regulations.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an effective date earlier than 
February 18, 1992, for the award of service connection for 
PTSD.


ORDER

Entitlement to an effective date earlier than February 18, 
1992, for the award of service connection for PTSD is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


